03/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 18-0336



                                  No. DA 18-0336


CITY OF GREAT FALLS,

             Plaintiff and Appellee,

      v.

CODY JAMES SNIDER,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

April 14, 2020, within which to prepare, serve, and file its response brief.




JK                                                                      Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                             March 10 2020